IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

EPSILON ENERGY USA, INC.,

Plaintiff, ee

CIVIL ACTION NO, (2.1 C44

ie

MN

v.

CHESAPEAKE APPALACHIA, LLC,

Defendant.

 

VERIFIED COMPLAINT
Plaintiff Epsilon Energy USA, Inc. (“Epsilon”), by and through its attorneys,
files this Verified Complaint against Defendant Chesapeake Appalachia, LLC

(“CHK”) and alleges as follows:

PARTIES
1. Epsilon is an Ohio corporation with its principal place of business in
Houston, Texas.
2. The citizenship of a corporation is determined by its state of

incorporation and the location of its principal place of business. See 28 U.S.C.
§ 1332(c)(1).

3, Thus, Epsilon is a citizen of Texas and Ohio.

4. CHE is an Oklahoma limited liability company with its principal place

of business in Oklahoma City, Oklahoma.
5. CHK’s sole member is Chesapeake Energy Corporation, an Oklahoma
corporation with a principal place of business in Oklahoma City, Oklahoma.

6, Chesapeake Energy Corporation is an Oklahoma citizen.

7. The citizenship of a limited liability company is determined by the
citizenship of its members. See Lincoln Ben. Life Co. v. AEI Life, LLC, 800 F.3d 99,
105 (3d Cir. 2015) (citing Zambelli Fireworks Mfg. Co. v. Wood, 592 F.3d 412, 420
(3d Cir. 2010); Johnson v. SmithKline Beecham Corp., 724 F.3d 337, 348 (3d Cir.
2013)).

8. CHK is therefore a citizen of Oklahoma.

JURISDICTION AND VENUE

9. This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332
because there is diversity of citizenship between Epsilon and CHK and the amount
in controversy exceeds $75,000, excluding interest and costs. 28 U.S.C. § 1332(a).

10. Venue for this matter lies in this District pursuant to 28 U.S.C. § 1391
because (1) a substantial part of the events or omissions giving rise to Epsilon’s
claims took place in this District and (2) the property that is the subject of this action
is located within this District in Susquchanna County, Pennsylvania. 28 U.S.C.
§ 1391(b)(2).

11. An actual controversy exists between the parties hereto within the

meaning of 28 U.S.C. § 2201, et seq, with respect to CHK’s duties under certain

 
Joint Operating Agreements (“JOAs”) that it entered into with Epsilon and other
parties.

FACTUAL BACKGROUND
A. The Joint Operating Agreements

12. Beginning in 2009, Epsilon and CHK, along with other oil and gas
companies (each a “JOA Party” and collectively the “JOA Parties”), began entering
into JOAs for drilling units covering acreage subject to oil and natural gas leases
which had been (or would be) combined for the purposes of natural gas development.

13. Epsilon and CHK are parties, among other entities, to an Operating
Agreement dated October 18, 2010 for the Baltzley North Unit (“Baltzley North
JOA”). A true and correct copy 1s attached hereto as Exhibit 1,

14. Epsilon and CHK are parties, among other entities, to an Operating
Agreement dated October 18, 2010 for the Baltzley South Unit (“Baltzley South
JOA”). A true and cotrect copy 1s attached hereto as Exhibit 2.

15. Epsilon and CHK are parties, among other entities, to an Operating
Agreement dated December 16, 2010 for the Craige Unit (“Craige JOA”). A true
and correct copy is attached hereto as Exhibit 3.

16. Epsilon and CHK are parties to a Farmout Agreement dated February
1, 2010, which covers the Blanche Poulsen North and Blanche Poulsen South Units

(“Poulsen Units”) and incorporates a draft model JOA that applies to those units
(“Poulsen JOA”). A true and correct copy of the Farmout Agreement is attached
hereto as Exhibit 4, the Poulsen JOA appears in Schedule 7.1.2, at 61.

17. As part of the JOAs, Epsilon and CHK agreed to contribute their
interests in oil and gas leases and to jointly develop those leases as drilling units
within the geographical areas set forth in the JOAs.

18. Each JOA identifies each JOA Party’s working interest thereunder.

19, Each of the JOAs at issue herein covers a different pooled unit, which
is identified as the “Contract Area,” Exhibit 1, Baltzley North JOA, Article I.C.;
Exhibit 2, Baltzley South JOA, Article LC; Exhibit 3, Craige JOA, Article [.C;
Exhibit 4, Poulsen JOA, Article LC.

20. Each JOA is a stand-alone document for each specific asset or Unit.

21. Any JOA Party is entitled to propose the drilling and completion of a
well (“Well Proposal’). Exhibit 1, Baltzley North JOA, Article VI.1; Exhibit 2,
Baltzley South JOA, Article VI.1; Exhibit 3, Craige JOA, Article VI.1; Exhibit 4,
Poulsen JOA, Article VI.1.

22. Upon receipt of the Well Proposal, the other JOA Parties are required
to elect whether they will consent to participate with their working interests (and
thereby pay a pro rata share of the costs of developing the well). Exhibit 1, Baltzley
North JOA, Article VI.1; Exhibit 2, Baltzley South JOA, Article VI.1; Exhibit 3,

Craige JOA, Article V1.1; Exhibit 4, Poulsen JOA, Article VI.1.

 
23. If any JOA Party wishes to propose operations that conflict with the
Well Proposal, it has 30 days to propose those conflicting operations. Exhibit 1,
Baltzley North JOA, Article VI.6; Exhibit 2, Baltzley South JOA, Article VI.6;
Exhibit 3, Craige JOA, Article VI.6; Exhibit 4, Poulsen JOA, Article V1.6.

24. Under each JOA, the JOA Parties designated CHK to serve as the
default operator for wells drilled thereunder. Exhibit 1, Baltzley North JOA, Article
V.A.; Exhibit 2, Baltzley South JOA, Article V.A; Exhibit 3, Craige JOA, Article
V.A; Exhibit 4, Poulsen JOA, Article V.A.

25. IfCHK elects not to participate in a Well Proposal and declines to serve
as the operator, one of the consenting JOA Parties may serve as the operator for that
well. Exhibit 1, Baltzley North JOA, Article VI.2(a); Exhibit 2, Baltzley South JOA,
Article VI.2(a); Exhibit 3, Craige JOA, Article V1.2(a); Exhibit 4, Poulsen JOA,
Article VL2(a).

26. If less than all JOA Parties elect to participate, the proposing party is
required to notify the other consenting JOA Parties of the working interests
consenting and whether the proposing party recommends proceeding with the Well!
Proposal. Exhibit 1, Baltzley North JOA, Article VI.2(a); Exhibit 2, Baltzley South
JOA, Article VI.2(a); Exhibit 3, Craige JOA, Article VI.2(a); Exhibit 4, Poulsen

JOA, Article VL.2(a).
27. The consenting JOA Parties may participate with their proportionate
share of working interest that are not yet participating. Exhibit 1, Baltzley North
JOA, Article VI.2(a); Exhibit 2, Baltzley South JOA, Article VI.2(a); Exhibit 3,
Craige JOA, Article VI.2(a); Exhibit 4, Poulsen JOA, Article VI.2(a).

28. If the proposing party does not withdraw the Weil Proposal, the
proposing party is deemed to be participating with any outstanding interests needed
to equal 100 percent participation. Exhibit |, Baltzley North JOA, Article VI.2(a);
Exhibit 2, Baltzley South JOA, Article VI.2(a); Exhibit 3, Craige JOA, Article
VI.2(a); Exhibit 4, Poulsen JOA, Article VL2(a).

29, Once 100 percent participation is reached, the JOA Party serving as the
operator will commence operations in accordance with the Well Proposal. Exhibit
1, Baltzley North JOA, Article VI.2(a); Exhibit 2, Baltzley South JOA, Article
VI.2(a); Exhibit 3, Craige JOA, Article VI.2(a); Exhibit 4, Poulsen JOA, Article
VI.2(a).

30. Article XVI of the JOAs sets forth the requirements for a proposal to
drili a horizontal well.

31. In order to fulfill those requirements, a party proposing a horizontal
well must include: “(1) the estimated commencement date, (2) the proposed depth,
(3) the objective formation or formations to be penetrated or tested; (4) the

Authorized Objective, the surface and bottomhole locations, proposed directional

 

 

 
operations; and (5) the estimated costs of the operation, including, but not limited
to, the estimated costs of drilling, testing, and Completing or abandoning the well.
Operator’s estimate of Completion costs should be included as an informational
item,” Exhibit 1, Baltzley North JOA, Article XVI.A.2(a); Exhibit 2, Baltzley South
JOA, Article XVLA.2(a); Exhibit 3, Craige JOA, Article XVI.A.2(a); Exhibit 4,
Poulsen JOA, Article XVIA.2(a).

32. The JOAs contain a section entitled Order of Preference of Operations
setting forth the protocol if JOA Parties submit conflicting proposals and cannot
agree upon the manner in which to proceed with a proposed operation. Exhibit 1,
Baltzley North JOA, Article XVI.A.2(b); Exhibit 2, Baltzley South JOA, Article
XVI.A.2(b); Exhibit 3, Craige JOA, Article XVIA.2(b); Exhibit 4, Poulsen JOA,
Article XVLA.2(b).

33. Article XVI states “In the event of a conflict of inconsistency between
the provisions of this Article XVI and any other provisions of this Agreement, the
provisions of this Article XVI shall control and prevail.” Exhibit 1, Baltzley North
JOA, Article XVLE (emphasis added); Exhibit 2, Baltzley South JOA, Article
AVLE; Exhibit 3, Craige JOA, Article XVILE; Exhibit 4, Poulsen JOA, Article

AVLE,

 
B. ‘The Settlement Agreement

34. In September 2018, Epsilon filed a complaint against CHK in this Court
styled as Epsilon Energy USA, Inc. v. Chesapeake Appalachia, L.L.C., No. 3:18-cv-
01852.

35. Among the allegations in that lawsuit, Epsilon asserted that CHK failed
to follow the election processes in the JOAs at issue (which included the Baltzley
South and Baltzley North JOAs) in order to thwart Epsilon’s efforts to propose and
drill new wells.

36. Epsilon sought declaratory and injunctive relief, among other demands
for relief, and filed a motion for preliminary injunction.

37. Before an injunction hearing occurred, the parties settled the dispute.
A true and correct copy of the Settlement Agreement and Release entered on October

8, 2018 (“Settlement Agreement”) is attached here as Exhibit 5.

38. Inthe Settlement Agreement, CHK explicitly agreed:

 

Exhibit 5, at 4 8, 8(d).
39. Accor

40. CHK further agreed,

C. Ownership of Subsurface and Surface Rights

41. Upon information and belief, CHK has obtained surface and subsurface
easements for the estates that are subject to the Baltzley North, Baltzley South,
Craige, Poulsen North, and Poulsen South Units.

42. Under the JOAs, if any party owns or acquires an oil and gas interest in
the estates subject to the Baltzley North, Baltzley South, Craige, Poulsen North, and
Poulsen South Units, the interest 1s treated as if it were covered by the Oil and Gas
Lease attached as an exhibit to the JOAs. Exhibit 1, Baltzley North JOA, Article III;
Exhibit 2, Baltzley South JOA, Article I; Exhibit 3, Craige JOA, Article IT; Exhibit
4, Poulsen JOA, Article IIT.

43. Oil and gas interest is a defined term that “shall mean unleased fee and
mineral interest in Oil and Gas in tracts of land lying with the Contract Area which

are owned by parties to this Agreement.” Exhibit 1, Baltzley North JOA, Exhibit B;
Exhibit 2, Baltzley South JOA, Exhibit B; Exhibit 3, Craige JOA, Exhibit B; Exhibit
4, Poulsen JOA, Exhibit B.

44, The exemplar lease attached to the JOAs provides broad rights to the
subsurface and surface rights “as may be necessary or convenient . . . to explore for,
develop produce, measure, and market production from the Leasehold, and from
adjoining lands .. . to drill, maintain, operate .. . wells; to use or install roads, electric
power... and to construct pipelines with appurtenant facilities . . . to use oil, gas
and non-domestic water sources, free of cost . . ; to operate, maintain, repair and
remove material and equipment.” Exhibit 1, Baltzley North JOA, Exhibit B; Exhibit
2, Baltzley South JOA, Exhibit B; Exhibit 3, Craige JOA, Exhibit B; Exhibit 4,
Poulsen JOA, Exhibit B.

45. Moreover, the JOAs require that CHK permit a Non-Operator (such as
Epsilon) or its duly authorized representative “full and free access at all reasonable
times to all operations of every kind and character being conducted for the joint
account on the Contract Area.” Exhibit 1, Baltzley North JOA, Article V.D.5;
Exhibit 2, Baltzley South JOA, Article V.D.5; Exhibit 3, Craige JOA, Article V.D.5;
Exhibit 4, Poulsen JOA, Article V.D.5.

46. Accordingly, ifany JOA Party obtains an easement or other right to use
property within a JOA’s Contract Area, the other JOA Parties have the same right to

use that property.

10

 
47, Finally, the JOAs expressly state that, while all parties “shall be free to
act on an arm’s-length basis in accordance with their own respective self-interest,
[that freedom is] subject, however, to the obligation of the parties to act in good faith
in their dealings with each other with respect to activities hereunder.” Exhibit 1,
Baltzley North JOA, Article VILA; Exhibit 2, Baltzley South JOA, Article VIIA;
Exhibit 3, Craige JOA, Article VILA; Exhibit 4, Poulsen JOA, Article VILA.

D. Ownership of Water Rights

48. In February 2016, CHK and Aubmare Properties, LLC (“Aubmare’”)
a wholly owned subsidiary of Epsilon — entered a Purchase and Sale Agreement
(“PSA”). An accurate and correct copy of relevant parts of the PSA is attached as
Exhibit 6.

49. Under the PSA, Aubmarc agreed to purchase certain properties (the

“Properties”) from CHK. /d. at Art. 2, p. 21.

50. Properties specifically included TT

. Id, at Art. 1, p. 14.

1]

 
51. Aubmare purchased the Properties subject to any po

ee

52.

2 sii

53. The Wyalusing Creek surface water withdrawal is the water source for

the Craige well pad. See Exhibit 7, SRBC Commitment Letter.

54. The JOAs require that “any [ ] facility necessary for the operation and
development of the Contract Area shall be included as an integral part of any
proposed operation made under Article VIB of this Agreement... . Facility
includes, but is not limited to ... water handling and disposal facilities located within
the Contract Area and specifically applicable to the proposed operation.” Exhibit 1,
Baltzley North JOA, Article XVI.B (Gathering Lines/Facilities); Exhibit 2, Baltzley
South JOA, Article XVILB; Exhibit 3, Craige JOA, Article XVI.B; Exhibit 4,
Poulsen JOA, Article XVI.B.

55. The parties to the JOAs are required to pay their pro rata share of the
expenses associated with the building, repair, and use of the water facilities in the

Contract Area and CHK is subject to accounting audits to ensure that parties are

12

 
accurately billed for such expenses. See Exhibit 1, Baltzley North JOA, Article
VILA (Liability of Parties); Exhibit 2, Baltzley South JOA, Article VIIA; Exhibit
3, Craige JOA, Article VILA; Exhibit 4, Poulsen JOA, Article VH. A (“Each party .
. . shall be liable only for its proportionate share of the costs of developing and
operating the Contract Area.”).

56. Accordingly, the JOA Parties — including Epsilon — have paid their
pro rata share of the costs associated with the use and maintenance of the Water
Facilities.

EK. The Proposed Wells

57. In May 2020, Epsilon began discussions with CHK regarding new well
proposals that would advance Epsilon’s goals of growth and production in the
Auburn Development. Exhibit 8, May 12, 2020, H. Clanton to J. Woodard.

58. In conjunction with these discussions, Epsilon shared its ideas for
proposed wells at the Craige Pad, located in Rush Township, Susquehanna County,
Pennsylvania. Exhibit 8, May 26, 2020, H. Clanton to J. Woodard.

59. Throughout June 2020, the parties continued to discuss the design and
spacing of the welis that Epsilon desired to drill. Exhibit 8, May-June 2020 E-mail

Discussions, H, Clanton and J. Woodard.

13

 
60. After an exchange between the parties regarding permitting, CHI
requested further information on how Epsilon proposed to operate the wells. Exhibit
8, September 28, 2020, J. Woodard to H. Clanton.

61. Epsilon responded that it was “less interested in who operates the
proposed program as long as we believe quality, safety and costs are controlled. We
are prioritized on developing the Marcellus reserves in Auburn and the larger
resource for the benefit of our shareholders.” Exhibit 8, September 28, 2020, H.
Clanton to J. Woodard.

62. Epsilon continued:

As we understand the JOA, CHK has the following options when well
proposals are made by others. CHK can; consent and operate, non-
consent but operate at the consenting parties request, or decline to
operate. In a scenario where CHK elects not to participate and declines
to operate, the consenting party or parties have the right to operate. We
need to understand how CHK would transfer operatorship and
cooperate with the designated operator, no matter whom.

An alternative approach could be to have one of the consenting parties
serve as contract operator (drill/complete/flowback/turn-over to CHK
@ TIL) with CHK remaining the operator of record.

Again, thank you for your attention to the resolution of this matter. We
understand development in Auburn may not be a priority to CHK both
from a manpower resources and commercial perspective, however it is
obviously important to EPSN.

Exhibit 8, September 28, 2020, H. Clanton to J. Woodard.
63. After this exchange, the parties discussed various options for how to

move forward with Epsilon’s suggested wells. However, it became apparent to

14

 
Epsilon that CHK was not interested in proceeding with the development of those
wells, Exhibit 8, September 29, 2020-October 14, 2020, H. Clanton to J. Woodard.

64. On October 14, 2020, Epsilon advised CHK that Epsilon intended to
move forward with the wells that Epsilon had suggested to ensure it could meet
permitting timelines for those wells. Exhibit 8, October 14, 2020, H. Clanton to J.
Woodard.

65. The next day, Epsilon reminded CHK that Article VL.2 of the JOAs
enabied Epsilon to proceed with the wells even if CHK elected not to participate and
declined to serve as the operator of those wells. Exhibit 8, October 15, 2020 H.
Clanton to J. Woodard.

66. In a separate communication, Epsilon provided CHK with further
reason to move forward with Epsilon's suggested wells, noting that the JOA Parties
would benefit from a 10% discount on the gathering rate. Exhibit 9, Oct. 16, 2020,
M. Raleigh to J. Taylor.

67. Two months later, on December 16, 2020, Epsilon reiterated its plan to
drill new wells on the Craige Pad. Exhibit 9, Dec. 16, 2020, M. Raleigh to J. Taylor.

68. CHI responded that there was “not much incentive to CHK to work a
deal here” and indicated that CHK wanted to come up with a scenario where
“Epsilon agrees not to propose on CHK... .” Exhibit 9, Dec. 16, 2020 J. Taylor to

M. Raleigh.

15
69. Epsilon responded that it would be willing to consider other options but
that it intended to continue pursuing its opportunities as allowed under the JOAs.
Exhibit 9, Dec. 17, 2020 M. Raleigh to J. Taylor.

70.  Inresponse, CHK asserted — for the very first time — that it effectively
possessed veto power under the JOAs to “prevent the development of welis that
CHK did not want to drill. CHK [was] not trying to prevent Epsilon from any rights
that it may have under the JOA. We simply feel that there is no obligation on the
part of CHK to drill these wells.” Exhibit 9, Dec. 18, 2020, J. Taylor to M. Raleigh.

71. With discussions at a standstill, Epsilon formally proposed four wells
on December 23, 2020 in accordance with the procedure set forth in the JOAs:
Craige N 1LH, Craige N 1UHC, Craige N 4UHC (“Craige North Wells”) and Craige
S 3LHC (“Craige South Well”) to be located in Rush Township, Susquehanna
County, Pennsylvania (the “Proposed Wells”).

72.  Inconjunction with the Proposed Wells, CHK could elect between three
options: (1) elect to participate in the drilling and completion of the Proposed Wells
and to serve as the operator; (2) elect not to participate in the Proposed Wells but to
serve as the operator; or (3) elect not to participate in the Proposed Wells and decline
to serve as the operator (such that Epsilon would serve as the operator).

73. The other JOA Parties for the Craige South Well included Equinor

Onshore Properties, Inc. (f/k/a Statoil) (“Statoil”), Chief Oil & Gas LLC (formally,

16
MER Holdings, LLC) (“Chief”), Jamestown Resources, L.L.C. (“Jamestown”),
Enerplus Resources (USA) Corporation (“Enerplus”)}, Radler 2000 Limited
Partnership (“Radler”), Tug Hill Marcellus, LLC (“Tug Hill”), and Unconventionals
Natural Gas, LLC (“Unconventionals”).

74. The other JOA Parties for the Craige North wells included Statoil and
Jamestown.

75. Chief, Radler, and Tug Hill elected to participate in the Craige South
Well. However, Statoil, Jamestown, Enerplus, and Unconventionals elected not to
participate.

76. The other JOA Parties elected not to participate in the Craige North
Weils.

F. CHK ’s Refusal to Cooperate and Allow Epsilon Access to Jointly-Owned
Property

77. On January 19, 2021, CHK advised that it would not participate in the
drilling of the Proposed Wells and would not act as operator. CHK also asserted
that Epsilon is not permitted to serve as the operator, and on that basis, refused to
grant Epsilon access to the Craige well pad in order to drill the Proposed Wells,
Exhibit 10, Jan. 19, 2021 Non-Consent Letter, C. Moad to R. Collins.

78. Ina letter dated that same day (although it was not delivered to Epsilon
until January 21, 2021), CHK proposed a new well known as the Koromlan 107HC

(“Koromlan Well”) that would be located in Rush Township, Susquehanna County,

17
Pennsylvania. Exhibit 11, Jan. 19, 2021 Koromlan Well Letter, C. Moad to R.
Collins.

79. CHK suggested that the Proposed Wells were in conflict “with the
planned drilling of Chesapeake’s Koromlan 107HC.” Exhibit 11, Jan. 19, 2021
Koromlan Well Letter, C. Moad to R. Collins (emphasis added).

80. On January 20, 2021, CHK further stated: “Chesapeake maintains the
right to Operate the Craige pad site and associated wells, and hereby does not grant
approval or authority to Epsilon, or anyone else, to Operate from referenced pad. . .
. Subsequently, Chesapeake has plans to drill the Koromlan 107HC in early
2022, which is in conflict with Epsilon’s proposed Craige S 3LHC. As such,
Chesapeake’s well proposal will be forthcoming along with all elections for
Epsilon’s proposed wells.” Exhibit 12, January 20, 2021, Scott Glenn to Mike
Raleigh.

81. On February 9, 2021, Epsilon provided CHK with the required notice
that it had received 100% Subscription to proceed with the Proposed Weils. Exhibit
13, February 9, 2021 Epsilon’s Notice of 100% Subscription.

82. On February 11, 2021, Epsilon requested an update on the status of the
letter that Epsilon needed CHK to sign so that Epsilon could obtain the water permit
that it needed to drill the Proposed Wells (as discussed in the next section). Exhibit

14, February 11, 2021, R. Collins to C. Moade.

18
83. Ten minutes later, CHK responded by (1) reiterating its assertion that
the JOAs do not allow Epsilon, or any other JOA Party, to drill a new well if CHK
elects not to participate in that well and (2) stating that CHK would not sign the letter
that Epsilon needed to obtain a water permit for the Proposed Wells. Exhibit 14,
Feb. 11, 2021, J. Woodard to R. Collins.

84. Epsilon responded:

It is hard for Epsilon to understand why Chesapeake takes the position
of stopping production by claiming a super veto power that is counter
to the JOAs or our prior Settlement Agreement. It is not in good faith
and in fact it is deemed to be in bad faith. Of course, Article VI2 allows
for another Operator when the designated Operator will not agree to
operate. Again, your interpretation is not in good faith.

Epsilon is interested in promoting the production of the joined
resources, which is one of the base reasons for entering a JOA. Epsilon
is furthering this interest by proposing wells that will be beneficial for
the parties and has also been clear that it is willing to work with
Chesapeake to ensure that Chesapeake can also proceed with its
proposed well. Epsilon has continued to act in good faith and seeks
only to have Chesapeake recognize its rights under the JOA and the
Settlement Agreement and stop Chesapeake’s obstruction of
developing the resources. The first step in doing so is signing the
SRBC letter, which Chesapeake has done in the past for other
parties. The next step is confirming that Chesapeake will provide
Epsilon with access to the properties, and otherwise cooperate with
Epsilon, so that Epsilon can fulfill its responsibilities with respect to the
four currently-proposed wells for which it has been designated as the
operator.

85. Two minutes later, CHK curtly responded: “Respectfully, this is not a

good faith/bad faith discussion. The plain language of the JOA does not allow for

19

 
Epsilon to assume operatorship.” Exhibit 14, February 11, 2021, J. Tarantelli to R.
Collins.

86. Epsilon’s request for assistance in obtaining a water permit for the
Proposed Wells was not a surprise to CHK. Back on July 1, 2020 — when Epsilon
shared its development plans with CHK — Epsilon sought CHK's assistance in
obtaining the requisite approval from the Pennsylvania Department of
Environmental Protection (“PaDEP”) and the Susquehanna River Basin
Commission (“SRBC”) for a water management plan. Exhibit 8, July 1, 2020 H.
Clanton to J. Woodard (noting that “Operators are required to submit a Water
Management Plan for approval.”).

87. In accordance with its rights under the JOAs, Epsilon intends to use the
jointly-owned water impoundment at the Craige Pad to drill certain of the Proposed
Wells. |

88. On September 18, 2020, Epsilon sent CHK a draft SRBC commitment
letter, which CHK was required to execute in order for Epsilon to be able to use the
water impoundment for the Craige Pad. Exhibit 8, September 18, 2020, H. Clanton
to J. Woodard.

89. On September 25, 2020, Epsilon reiterated that it needed CHK to sign

the SRBC commitment letter in order for Epsilon “to move forward with [Epsilon’s |

20

 
well permitting. It’s a stmple one page, self-explanatory form.” Exhibit 8,
September 25, 2020 H. Clanton to J. Woodard.

90. On September 28, 2020, Epsilon contacted CHK once again about the
SRBC commitment letter, and this time referenced the parties' obligations under the
Settlement Agreement (which expressly required CHK to provide access to jointly-
owned assets and water sources). Exhibit 8, Sept. 28, 2020 H. Clanton to J.
Woodard.

9{. On September 29, 2020, CHK stated that, until Epsilon was named as
the operator of any formally-proposed wells, CHK would not sign the SRBC
commitment letter. Exhibit 8, September 29, 2020, J. Woodard to H. Clanton.

92. After making its formal proposal in December 2020, Epsilon renewed
its efforts to obtain the water permit necessary to drill the Proposed Wells. On
January 29, 2021, the SRBC provided Epsilon with a commitment letter that CHK
had recently used to obtain a similar permit, Exhibit 15, Jan, 29, 2021 G, Miller to
W. Jenko.

93. Using the commitment letter that CHK had recently used, Epsilon
prepared a draft commitment letter (to be signed by CHK) that would enable Epsilon
to utilize water from the Wyalusing Creek withdrawal point — an asset that Epsilon's
subsidiary owns and contributed to the joint operations governed by the JOAs ---- to

drill the Propesed Wells. After reviewing the draft letter, the SRBC confirmed that

21

 
it was acceptable and would enable Epsilon to obtain the water permit that it required
for the Proposed Wells. Exhibit 15, Jan. 29, 2021 G. Miller to W. Jenko.

94. On February 9, 2021, Epsilon sent the proposed letter to CHK for
execution so that Epsilon could finalize the permitting for its Proposed Wells.
Exhibit 13, Feb. 9, 2021 R. Collins to J. Woodard.

95. On February 11, 2021, CHK advised that it would not sign the SRBC
commitment letter. CHK reiterated its position that, because CHK had not elected
to participate, Epsilon could not proceed with its Proposed Wells. Exhibit 14, Feb.
11, 2021, J. Woodard to R. Collins,

96. Furthermore, CHK made clear in its communications with Epsilon that
it would not grant Epsilon access to the Craige well pad in order to drill certain of
the Proposed Wells. Exhibit 10, Jan. 19, 2021 Non-Consent Letter, C. Moad to R.
Collins.

G. The Proposal for the Koromlan Well

97. The proposal for the Koromlan Well, which CHK dated January 19,
2021 but did not provide to Epsilon until January 21, 2021, indicates that the well
would traverse the Craige, Poulsen North, Poulsen South, and Davis Units.

98. The Koromlan Well would also traverse a drilling unit not yet formed,

which CHK described as the Bradbury Unit.

22
99. Because the Bradbury Unit has not yet been formed, the Koromlan Well
would traverse acreage (including acreage owned by Epsilon) that cannot be pooled
because it has not been unitized.

100. In addition, the Koromlan Well's path is too close to the Craige South
Well's path. Multiple JOA Parties have consented to and approved the Craige South
Well, which Epsilon proposed prior to the Koromlan Well proposal.

101. Further, upon information and belief, the Koromlan Well would
traverse a block of acreage known as the Rushboro Ventures block that is not leased
(or whose lease is currently in question).

102. The following is a projection of the path of the Koromlan Well and

depicts these issues:

23
 

      
  

Weuion memset

 

ELLA

 

PAL BES
ie

KIPAR-S

Uae

hear
ube AHS

 

 

Proposed wells
~400' apart

 

 

i Bradbury Unit
not yet formed?

 

 

TY IEPSN HBP

ene CHK Rushbore Ventures Leases

erent EPSN Proposed Craige S 3LHC

wr un CHK Proposed Koromlan LOZHC festimated-no landing paint given by CHK)

 

 

 

 

103, On February 9, 2021, Epsilon informed CHK that the proposal for the

Koromlan Well did not meet the JOA requirements for submitting a proposal. While

24
Epsilon noted that the Koromlan Well's path would traverse non-unitized acreage,
as well as acreage with a title defect, Epsilon indicated that it might support a similar
well if these issues could be overcome (provided that CHK proposed such a well in
accordance with and compliance with the JOAs). Exhibit 16, Feb. 9, 2021,
Koromlan 107HC Well Proposal Response.

COUNT I- DECLARATORY JUDGMENT
(Epsilon’s Right to Drill the Proposed Wells)

104. The allegations set forth in Paragraphs |] through 103 are incorporated
by reference as if fully set forth herein.

105. Under the terms of the JOAs, CHK was required to make an election
with regard to both (1) its participation in the Proposed Wells and (2) its service as
the operator for the Proposed Wells.

106. CHK elected not to participate and not to operate the Proposed Wells.
However, CHK has refused to cooperate with Epsilon so that Epsilon can drill and
operate the Proposed Wells (despite 100% participation being reached).

107. To the contrary, CHK has taken the position that Epsilon may not drill
on the Craige well pad because CHK controls the subsurface and surface estates and
will not grant Epsilon access to the well pad.

108. CHK has also taken the position that it will not sign the SRBC
commitment letter so that Epsilon can obtain the permit that it requires in order to

use jointly-owned water facilities to drill the Proposed Wells.

25
109. CHK’s refusal to cooperate so that Epsilon can proceed with the
development of the Proposed Wells constitutes a breach of both the Settlement
Agreement and the JOAs.

110. Nothing in the Settlement Agreement and/or the JOAs entitles CHK to
unilaterally veto a Well Proposal that Epsilon has submitted in accordance with the
JOAs.

Ili. An actual, present and justiciable controversy has arisen between
Epsilon and CHK concerning: (1) the Settlement Agreement between the parties; (2)
Epsilon’s right to drill a new well if CHK elects not to participate and declines to
serve as the operator; (3) CHK’s refusal to provide access to the well pad so that
Epsilon may serve as the operator; and/or (4) CHK’s refusal to sign the SRBC
commitment letter so that Epsilon may complete its permitting requirements to
obtain water necessary to drill the Proposed Wells.

WHEREFORE, Epsilon asks the Court to enter a judgment in its favor
declaring that, if CHK elects not to participate in a proposed new well and declines
to serve as the operator, then (1) Epsilon has the right to drill and operate the
proposed new well; (2) CHIs had an obligation to allow Epsilon to access the jointly-
owned assets under the JOAs in order to do so, including taking any actions required
to facilitate such access; and (3) CHK must otherwise cooperate with the operator

designated by the other JOA Parties to facilitate those drilling operations.

26

 
COUNT II — BREACH OF CONTRACT
(SETTLEMENT AGREEMENT)

112. The allegations set forth in Paragraphs | through 111 are incorporated
by reference as if fully set forth herein.

113. The Settlement Agreement is a binding contract between CHK. and
Epsilon.

114. CHK confirmed in the Settlement Agreement that

115. CHK expressly agreed in the Settlement Agreement that, if P|

116. CHK has refused to cooperate with Epsilon with respect to the Proposed
Wells. In particular, CHK has (1) refused to sign the SRBC commitment letter so
that Epsilon can obtain the requisite water permitting and (2) denied Epsilon access
to the Craige well pad that will be utilized to drill the Proposed Wells.

117. CHK’s refusal to cooperate regarding the Proposed Wells — based on
its baseless assertion that only CHK 1s permitted to operate jointly-owned pad sites
and wells within the Baltzley North and South, Craige, and Poulsen North and South

Units ~~ constitutes a material breach of the Settlement Agreement.

27

 

 
118. Epsilon has suffered harm and damage as a result of CHK’s material
breach of the Settlement Agreement.

WHEREFORE, Epsilon respectfully requests the Court enter a judgment in
its favor, award Epsilon actual damages representing the harm Epsilon has suffered
as a result of CHK’s refusal to allow Epsilon to commence operations to drill the
Proposed Wells, together with interest, costs and fees, and grant Epsilon such other
and further relief as it deems just and appropriate.

COUNT III - BREACH OF CONTRACT
(SETTLEMENT AGREEMENT)
(Breach of Implied Covenant of Good Faith & Fair Dealing)

119, The allegations set forth in Paragraphs 1 through 118 are incorporated
by reference as if fully set forth herein.

120. The Settlement Agreement is a binding contract between CHK and

Epsilon.

121. CHE confirmed under the Settlement Agreement that

122. Under the Settlement Agreement, if

oO

 

 
123. An implied covenant of good faith and fair dealing exists in every
contract.

124. CHK was required to take those actions reasonably necessary to carry
out the purpose of the Settlement Agreement and to refrain from taking action that
would destroy or injure Epsilon’s right to receive the benefits of the Settlement
Agreement.

125. CHK’s refusal to allow Epsilon access to a jointly-owned well pad and
to sign the SRBC commitment letter, which have prevented Epsilon from proceeding
with the Proposed Wells, constitutes a breach of the duty of good faith and fair
dealing associated with the Settlement Agreement.

WHEREFORE, Epsilon respectfully requests the Court enter a judgment in
its favor, award Epsilon actual damages representing the harm Epsilon has suffered
as a result of CHK’s refusal to allow the commencement of operations to drill the
Proposed Wells, together with interest, costs and fees, and grant Epsilon such other
and further relief as it deems just and appropriate.

COUNT IV- BREACH OF CONTRACT
(JOAs)

126. The allegations set forth in Paragraphs 1 through 125 are incorporated
by reference as if fully set forth herein.
127. The Baltzley North, Baitzley South, Craige, and Poulsen JOAs are

binding contracts between CHK, Epsilon, and the other JOA Parties.
29

 

 
128. CHK has adopted the position that it may unilaterally prevent the
drilling of a well proposed by another JOA Party when CHK refuses to participate
and declines to serve as the operator.

129. CHK does not possess any such "veto power" under the JOAs.

130. CHK has prevented Epsilon from obtaining full and free access to the
Contract Area for the drilling of the Proposed Wells by preventing access to the
Craige well pad and refusing to sign the SRBC commitment letter (thereby
preventing Epsilon from obtaining the water permit that it requires).

131. CHK does not have the authority to block access to the jointly-owned
assets of the parties under the JOAs.

132. Further, the JOAs expressly incorporate a duty on the parties to act in
good faith “tn their dealings with each other with respect to activities” taken pursuant
to the JOAs.

133. By opposing Epsilon’s efforts to develop its property rights and meet
the shared goal of production, CHK has acted in bad faith.

134. CHK’s refusal to allow Epsilon access to a jointly-owned well pad and
to sign the SRBC commitment letter, which have prevented Epsilon from proceeding
with the Proposed Wells, constitutes a material breach of the JOAs.

135. Epsilon has suffered harm and damage as a result of CHK’s material

breach of the JOAs.

30
WHEREFORE, Epsilon respectfully requests the Court enter a judgment in
its favor, award Epsilon actual damages representing the harm Epsilon has suffered
as a result of CHK’s refusal to allow the commencement of operations on the
Proposed Wells, together with interest, costs and fees, including attorney’s fees, and

grant Epsilon such other and further relief as it deems just and appropriate.

COUNT V — SPECIFIC PERFORMANCE

136. The allegations set forth in Paragraphs | through 135 are incorporated
by reference as if fully set forth herein.

137. Epsilon has no adequate remedy at law to enforce the JOAs and the
Settlement Agreement other than specific performance.

138. Monetary damages would be inadequate to compensate Epsilon for
CHK’s violations of the Settlement Agreement and the JOAs because property rights
are inherently unique and no two tracts of land are identical.

139. Monetary damages would not allow Epsilon to carry out the same,
unique exploration activities or prospects anywhere else.

140. CHK’s breaches of the Settlement Agreement and the JOAs have
damaged the value of Epsilon’s mineral interests in an amount that is speculative

and difficult to determine.

31

 
141. Epsilon needs to timely complete its proposed drilling activity while
working conditions are adequate and support doing so, an extensive delay would
change the factors Epsilon considered in forwarding the Well Proposals.

142. The only adequate remedy for the violation of Epsilon’s rights is to
compel CHK to specifically perform the terms and provisions of the Settlement
Agreement and the JOAs, including the provisions regarding the election to
participate and operate Well Proposals. See Exhibit 1, Baltzley North JOA, Articles
VII, V. 2{a); Exhibit 2, Baltzley South JOA, Articles VI.1., V. 2(a); Exhibit 3,
Craige JOA, Articles VL1, V. 2(a); Exhibit 4, Poulsen JOA, Articles VL1, VI. 2{a).

WHEREFORE, Epsilon respectfully requests that this Court order CHK to
specifically perform under the Settlement Agreement and the JOAs by requiring
CHK to (1) allow Epsilon to access the well pad and any other co-owned assets of
the JOAs in order to drill the Proposed Wells; (2) sign the SRBC commitment letter
so that Epsilon may secure the required permits and use co-owned water sources to
drill and operate the Proposed Wells; (3) otherwise reasonably cooperate with
Epsilon so that it can drill and operate the Proposed Wells; (4) award Epsilon costs
and fees, including attorney’s fees; and (5) grant Epsilon such other and further relief

as it deems just and appropriate.

32

 
COUNT VI -—- DECLARATORY JUDGMENT
(The Koromlan Well)

143. The allegations set forth in Paragraphs 1 through 142 are incorporated
by reference as if fully set forth herein.

144. Under the terms of the JOAs, CHK is required to permit full and free
access to the JOA Parties to all operations of every kind that are conducted for the
joint account of the Contract Area.

145. Further, all JOA parties are required to act in good faith in their dealings
with each other.

146. CHK has suggested that the Koromlan Well should take priority over
Epsilon’s wells even though the Proposed Wells were previously proposed and
received the required 100% Subscription to proceed.

147. CHK’s response to Epsilon’s proposal to drill the Proposed Wells failed
to comply with the terms of the JOAs.

148. An actual, present and justiciable controversy has arisen between
Epsilon and CHK concerning whether the proposal for the Koromlan Well satisfied
the requirements of the JOAs (and thereby constituted a "competing proposal").

WHEREFORE, Epsilon asks the Court to enter a judgment in its favor
declaring that the proposal for the Koromlan Well did not satisfy the JOAs

requirements and does not prevent Epsilon from drilling the Proposed Wells.

33

 
COUNT Vil —-INJUNCTIVE RELIEF

149. The allegations set forth in Paragraphs | through 148 are incorporated
by reference as if fully set forth herein.

150. Epsilon seeks injunctive relief to protect its property rights under the
JOAs, which are in danger of being trreparably harmed.

151. There is a substantial likelihood that Epsilon will prevail on the merits
of its claims. Despite the clear terms of the JOAs and the Settlement Agreement,
CHI has refused to follow the proper procedure for responding to Well Proposals
and/or submitting a competing proposal.

152. CHK’s violations of Pennsylvania law will continue to cause
immediate and irreparable harm to Epsilon.

153. Unless enjoined by the Court, CHK will significantly dilute Epsilon’s
mineral interests by refusing to take affirmative steps to drill the Proposed Wells.

154. CHK’s actions, if not abated, will irreparably harm Epsilon’s property
rights, deteriorating its mineral rights underlying the Baltzley, Craige, and Poulsen
Units.

155. Epsilon is required to commence operations on the Proposed Wells
within a particular time period, in accordance with the Wells Proposals, and will be
unable to do so if CHK is allowed to continue its obstructionist behavior regarding

the JOA Parties’ jointly-owned assets.

34
156. Epsilon needs to timely complete its proposed drilling activity while
working conditions are adequate and support doing so, an extensive delay would
change the factors Epsilon considered in forwarding the Well Proposals.

157. There is no adequate remedy at law available. An award of money
damages cannot compensate Epsilon for the harm caused to the value of its mineral
interests and exploration activities, which are inherently unique.

158. The irreversible harm to Epsilon’s mineral interests are significantly
greater than any monetary harm caused by delay to CHK’s unlawful activities if
injunctive relief is granted. Such overwhelming loss to Epsilon clearly tips the
balance of hardship in favor of an injunction.

159. An injunction would serve the public interest because a public interest
exists in the enforcement of contracts and protection of legitimate business interests.
An injunction is beneficial to the public to have proper and efficient development of
oil and gas resources to ensure there is no adverse effect on the supply of natural gas
or an adverse impact on natural gas prices.

WHEREFORE, Epsilon respectfully requests that this Court issue a
permanent injunction:

a, restraining CHK and anyone acting or participating by, through, or in
concert with CHK, from:

1. interfering with Epsilon’s preparation, operation, or
drilling of the Proposed Wells, including interference with

35

 
Epsilon’s access to the well pad and access to water
facilities;

ii. soliciting, encouraging, or causing any other entity or
person to interfere with Epsilon’s preparation, operation,
and drilling of the Proposed Wells, including interference
with Epstion’s access to the well pad; or

iti. soliciting, encouraging, or causing any other entity or
person to move forward with the development of the
Koromlan Well as currently proposed.

b. ordering CHK to sign the SRBC commitment letter;

c. ordering CHK to take all actions necessary to cooperate with Epsilon
when CHK. does not consent to an Epsilon proposal and declines to
serve as the operator for that proposal, including (but not limited to)

assistance with permitting and providing access to and use of co-owned
assets.

JURY DEMAND

160. Epsilon hereby demands a trial by jury as provided by Rule 38(a) of the
Federal Rules of Civil Procedure as to all issues or claims for which a jury trial is

allowed.

36
Dated: March _, 2021

37

Respectfully submitted,

/s/ Gregory J. Krock
Gregory J. Krock

Pa. LD. No. 78308
Elizabeth M. Thomas
Pa. ILD. No. 322002

MCGUIREWOODS LLP
Tower Two-Sixty

260 Forbes Avenue, Suite 1800
Pittsburgh, PA 15222-3142
(412) 667-6000 (Telephone)
(412) 667-6050 (Facsimile)
gkrock@mcguirewoods.com
ethomas@mcguirewoods.com

 

Jonathan T. Blank

Pro Hac Vice Request Forthcoming
MCGUIREWOODS LLP

652 Peter Jefferson Parkway

Suite 350

Charlottesville, VA 22911

(434) 977-2500 (Telephone)

(434) 980-2222 (Facsimile)
jblank@mcguirewoods.com

Counsel for Plaintiff Epsilon Energy
USA, Ine.

 
VERIFICATION
I, Michael Raleigh, am the Chief Executive Officer of Epsilon Energy USA,
Inc. and am authorized to execute this Verification on its behalf. I have read the
foregoing Verified Complaint and verify that the factual statements therein are true
and correct to the best of my knowledge, understanding, and belief. I understand

this Verification is made subject to the penalties relating to unsworn falsification to

Michael Raleigh /

authorities, 28 U.S.C. § 1746,

Dated: March 9, 2021.

 

 

 
